DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/6/20 and 4/20/22 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 are rejected under 35 USC 103 as being unpatentable over US20160171862 ("Das") in view of US20180043949 ("Boily").

Claim 1
Das discloses a method (abstract), comprising: 
sensing, by a load sensor, a load carried by a vehicle (0033 field objects 118A-N include immovable objects or movable objects located in the hazardous environment. The immovable objects include equipment that is permanently or temporarily secured to base or floor. For example, immovable objects may include boilers, pumps, furnaces, machining tools, server rooms, and the like. The movable objects include objects that move from one point to another. For example, the movable objects may include transportation vehicles, crawlers,…sensors 120A-N are configured for sensing various real-time operational parameters such as temperature, pressure, speed, direction, revolutions per minute, location, etc. associated with the respective field objects 118A-N, 0063 a PLC in the vehicle 310 sends real-time operational parameters such as speed and load on the vehicle along with location of the vehicle 310);
sensing, by a speed sensor, a vehicle speed of the vehicle (0033, 0063 a PLC in the vehicle 310 sends real-time operational parameters such as speed and load on the vehicle along with location of the vehicle 310); 
determining, by a control system in communication with the load sensor, the speed sensor, and a temperature sensor, a hazard parameter based upon the load, the vehicle speed, and an ambient temperature in a vicinity of the tracked vehicle (0033 controllers, 0009 Each field object captures values of the real-time operational parameters associated with the field object. Based on the values of the real-time operational parameters, the value of the risk factor of the potential hazard is determined. The real-time operational parameters include temperature, pressure, level, speed, velocity, load, etc); 
comparing, by the control system, the hazard parameter to a threshold parameter (0058 server 102 may send the warning signal to an emergency rescue to team in case the value of the risk factor is greater than a preset threshold. For example, the preset threshold may indicate maximum value of risk factor beyond which the emergency rescue is notified. The server 102 may also send the warning signal to the emergency rescue team in case the individual does not come out of the hazardous zone after lapse of a pre-defined time interval from the issue of warning signal.); and 
performing, by the control system, an action based upon the comparison of the hazard parameter with the threshold parameter (0058 server 102 may send the warning signal to an emergency rescue to team in case the value of the risk factor is greater than a preset threshold. For example, the preset threshold may indicate maximum value of risk factor beyond which the emergency rescue is notified. The server 102 may also send the warning signal to the emergency rescue team in case the individual does not come out of the hazardous zone after lapse of a pre-defined time interval from the issue of warning signal.).
Das fails to explicitly disclose that the vehicle is a tracked vehicle comprising a ground interface assembly, the ground interface assembly comprising a track and a drive wheel operable to move the track to thereby propel the tracked vehicle. However, Das does disclose that the vehicle may be one of various vehicle types, including heavy duty vehicles, crawlers, robots, and more (0033), of which in the art may include tracked vehicles. Furthermore, Boily teaches a vehicle that generates a hazard parameter based on various sensed parameters, including that the vehicle is a tracked vehicle comprising a ground interface assembly, the ground interface assembly comprising a track and a drive wheel operable to move the track to thereby propel the tracked vehicle (0182, Fig. 1).
	Das and Boily both disclose vehicle systems that perform an action based on a hazard parameter. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Das to include the teaching of Boily in order to provide the better mobility over rough terrain.

Claim 2
Das discloses wherein the action is performed in response to the hazard parameter violating the threshold parameter (0058 server 102 may send the warning signal to an emergency rescue to team in case the value of the risk factor is greater than a preset threshold. For example, the preset threshold may indicate maximum value of risk factor beyond which the emergency rescue is notified. The server 102 may also send the warning signal to the emergency rescue team in case the individual does not come out of the hazardous zone after lapse of a pre-defined time interval from the issue of warning signal.).

Claim 3
Das fails to disclose wherein the control system has stored in memory at least one characteristic of the track, and wherein the determining is based further upon the at least one characteristic of the track. However, Das does disclose storing in memory characteristics upon which the determining is based (0032). Furthermore, Boily teaches wherein the control system has stored in memory at least one characteristic of the track, and wherein the determining is based further upon the at least one characteristic of the track (0164 sensor 92 is operable to sense a temperature or other physical characteristic of the track 22 that can be used to assess whether a blowout event is impending).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 4
Das fails to disclose wherein the hazard parameter is an estimated track temperature; wherein the threshold parameter is a threshold temperature; and wherein the action is performed in response to the estimated track temperature exceeding the threshold temperature. However, Das does disclose temperature as a sensed parameter (0009). Furthermore, Boily teaches:
wherein the hazard parameter is an estimated track temperature (0164 sensor 92 is operable to sense a temperature or other physical characteristic of the track 22 that can be used to assess whether a blowout event is impending); 
wherein the threshold parameter is a threshold temperature (0181 “danger condition” may be defined by a temperature range including all temperatures above the blowout temperature TB. Although three possible conditions were described (e.g., accepted, caution and danger), in some cases, more or less conditions may be identified.); and 
wherein the action is performed in response to the estimated track temperature exceeding the threshold temperature (0182 if the processing apparatus 96 establishes that the traction lugs 581-58T are in the “danger condition” as defined above, the signal issued by the processing apparatus 96 may control the engine of the vehicle 10 or any other component of the powertrain to slow down the vehicle 10.)
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
Das discloses wherein the hazard parameter is a current hazard parameter, and wherein the determining is further based upon a prior hazard parameter determined in a prior iteration of the determining (0054 the server 102 determines whether the shape and area of the dynamic virtual fence and/or the value of the risk factor of potential hazard has changed over a period of time. If the size and the area and/or the value of the risk factor have not changed, then the process 200 goes to act 220. If the size and area and/or the value of the risk factor have changed, then at act 230, the server 102 provides information associated with the dynamic virtual fence to the mobile devices 124A-N. The information includes the new shape and area of the dynamic virtual fence, the location of the field object 118A, the new value of the risk factor and the equipment identifier of the field object 118A. At act 232, the mobile devices 124A-N dynamically adjust the dynamic virtual fence represented on the map of the hazardous environment based on the new shape and area and the new value of the risk factor).

Claim 6
Das fails to explicitly disclose wherein the tracked vehicle further comprises a cab in which a user is seated; and wherein the action comprises providing an alert to the user via a user interface positioned within the cab. However, Das does disclose providing an alert based on the presence of a hazard (0058). Furthermore, Boily teaches:
wherein the tracked vehicle further comprises a cab in which a user is seated (0179 visual information indicating potential impending blowout of the traction lugs may simply be implemented by a light indicator on the control panel of the operator cabin); and 
wherein the action comprises providing an alert to the user via a user interface positioned within the cab (0179 visual information indicating potential impending blowout of the traction lugs may simply be implemented by a light indicator on the control panel of the operator cabin).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 7
Das fails to disclose determining, by the control system, a threshold speed at which the hazard parameter will not exceed the threshold parameter; and wherein the action comprises limiting the vehicle speed to the threshold speed. However, Das does disclose the hazard parameter and threshold parameter (0058). Furthermore, Boily teaches
determining, by the control system, a threshold speed at which the hazard parameter will not exceed the threshold parameter (0162 remedial action (e.g., stop or slow down the vehicle 10) and/or by automatically altering an operational state of the vehicle 10 (e.g., a speed of the vehicle 10 such as to stop or slow down the vehicle 10), before one or more of the traction lugs 581-58T actually blowout.); and 
wherein the action comprises limiting the vehicle speed to the threshold speed (0162 remedial action (e.g., stop or slow down the vehicle 10) and/or by automatically altering an operational state of the vehicle 10 (e.g., a speed of the vehicle 10 such as to stop or slow down the vehicle 10), before one or more of the traction lugs 581-58T actually blowout.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 10
Das discloses:
wherein the control system has stored in memory relationship information relating hazard parameter data to load data, vehicle speed data, and ambient temperature data (0032 storage unit 107 includes a non-volatile memory that stores various databases such as a parameter database 130, a location database 132, a look-up table database 134); and 
wherein the determining is further based upon the relationship information (0016 risk factor of the potential hazard associated with the field object based on values of real-time operational parameters associated with the field object. The risk factor indicates amount of impact of the potential hazard. The fence generation module is capable of determining area and shape of a dynamic virtual fence for the field object based on the values of the real-time operational parameters.).

Claim 11
Das discloses determining, by the control system, a threshold speed at which the hazard parameter will not exceed the threshold parameter, wherein the determining of the threshold speed is based upon the load, the ambient temperature, and the relationship information (0063 server 102 determines the value of the risk factor of a potential hazard corresponding to a threshold range, within which the real-time operational parameter falls, using the look-up table. The value of the risk factor depends on the real-time operational parameters such as speed and load on the vehicle 310. If the vehicle 310 carrying heavy load is moving at a higher speed, the value of the risk factor may higher. However, if the vehicle 310 carrying the heavy load is moving at a slower speed, the value of the risk factor is less.).

Claim 12
Das fails to disclose sensing, by a temperature sensor of the tracked vehicle, the ambient temperature. However, Das does disclose sensing temperature (0033). Furthermore, Boily teaches sensing, by a temperature sensor of the tracked vehicle, the ambient temperature (0164, 0181).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claims 8, 9, 13-17 and 20 are rejected under 35 USC 103 as being unpatentable over Das in view of Boily, in further view of US20080169131 ("Takeda").

Claim 8
Das fails to disclose wherein the tracked vehicle further comprises a movable component having a displacement corresponding to the load; and wherein sensing the load comprises sensing the displacement of the movable component. However, Das does disclose sensing load of the vehicle (0033). Furthermore, Takeda teaches a vehicle, including:
wherein the tracked vehicle further comprises a movable component having a displacement corresponding to the load (0014 a working machine comprises a lifting unit for lifting a load; a displacement detection unit for detecting displacement of the lifting unit; an actuator for driving the lifting unit; and a measurement unit for measuring the output value and input value of the actuator; and further comprises a load weight calculating means having a load weight calculation table defining the correlations among the output value or input value of the actuator, the displacement of the lifting unit, and the load weight; that acquires, during operation of the lifting unit, the displacement from the displacement detecting device and the output value or input value from the measurement device; and that calculates the load weight referring to said load weight calculation table, based on said displacement acquired from said displacement detecting device and said output value or input value acquired from said measurement device); and 
wherein sensing the load comprises sensing the displacement of the movable component (0014 a working machine comprises a lifting unit for lifting a load; a displacement detection unit for detecting displacement of the lifting unit; an actuator for driving the lifting unit; and a measurement unit for measuring the output value and input value of the actuator; and further comprises a load weight calculating means having a load weight calculation table defining the correlations among the output value or input value of the actuator, the displacement of the lifting unit, and the load weight; that acquires, during operation of the lifting unit, the displacement from the displacement detecting device and the output value or input value from the measurement device; and that calculates the load weight referring to said load weight calculation table, based on said displacement acquired from said displacement detecting device and said output value or input value acquired from said measurement device).
Das and Takeda both disclose systems of measuring loads of a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Das to include the teaching of Takeda in order to provide a more accurate way of measuring load in the vehicle that adapts to changing conditions (0014, 0015 of Takeda).

Claim 9
Das fails to disclose wherein the ground interface assembly comprises the movable component. However, Das does disclose sensing load of the vehicle (0033). Furthermore, Takeda teaches wherein the ground interface assembly comprises the movable component (0014, 0015, Fig. 1).
	See prior art rejection of claim 8 for obviousness and reasons to combine.

Claim 13
Das discloses a vehicle (abstract), comprising: 
a chassis (Fig. 3b vehicle); 
a prime mover mounted to the chassis (Fig. 3b vehicle); 
a sensor array (0033 sensors) comprising: 
a load sensor that senses a load carried by the vehicle (0033 field objects 118A-N include immovable objects or movable objects located in the hazardous environment. The immovable objects include equipment that is permanently or temporarily secured to base or floor. For example, immovable objects may include boilers, pumps, furnaces, machining tools, server rooms, and the like. The movable objects include objects that move from one point to another. For example, the movable objects may include transportation vehicles, crawlers,…sensors 120A-N are configured for sensing various real-time operational parameters such as temperature, pressure, speed, direction, revolutions per minute, location, etc. associated with the respective field objects 118A-N, 0063 a PLC in the vehicle 310 sends real-time operational parameters such as speed and load on the vehicle along with location of the vehicle 310); and 
a speed sensor operable to sense a vehicle speed of the tracked vehicle (0033, 0063 a PLC in the vehicle 310 sends real-time operational parameters such as speed and load on the vehicle along with location of the vehicle 310); and 
a control system in communication with the sensor array (0033 controllers), wherein the control system is configured to: 
determine a hazard parameter based upon the load, the vehicle speed, and an ambient temperature in a vicinity of the tracked vehicle (0033 controllers, 0009 Each field object captures values of the real-time operational parameters associated with the field object. Based on the values of the real-time operational parameters, the value of the risk factor of the potential hazard is determined. The real-time operational parameters include temperature, pressure, level, speed, velocity, load, etc); 
compare the hazard parameter to a threshold parameter (0058 server 102 may send the warning signal to an emergency rescue to team in case the value of the risk factor is greater than a preset threshold. For example, the preset threshold may indicate maximum value of risk factor beyond which the emergency rescue is notified. The server 102 may also send the warning signal to the emergency rescue team in case the individual does not come out of the hazardous zone after lapse of a pre-defined time interval from the issue of warning signal.); and 
perform an action based upon the comparison of the hazard parameter with the threshold parameter (0058 server 102 may send the warning signal to an emergency rescue to team in case the value of the risk factor is greater than a preset threshold. For example, the preset threshold may indicate maximum value of risk factor beyond which the emergency rescue is notified. The server 102 may also send the warning signal to the emergency rescue team in case the individual does not come out of the hazardous zone after lapse of a pre-defined time interval from the issue of warning signal.).
Das fails to disclose that the vehicle is a tracked vehicle; a ground interface assembly comprising: a drive wheel operably connected with the prime mover such that the prime mover is operable to rotate the drive wheel; and a track engaged with the drive wheel such that the drive wheel is operable to move the track to propel the tracked vehicle. However, Das does disclose that the vehicle may be one of various vehicle types, including heavy duty vehicles, crawlers, robots, and more (0033), of which in the art may include tracked vehicles. Furthermore, Boily teaches a vehicle that generates a hazard parameter based on various sensed parameters, including:
that the vehicle is a tracked vehicle (0182, Fig. 1); 
a ground interface assembly (0182, Fig. 1) comprising: 
a drive wheel operably connected with the prime mover such that the prime mover is operable to rotate the drive wheel (0182, Fig. 1); and 
a track engaged with the drive wheel such that the drive wheel is operable to move the track to propel the tracked vehicle (0182, Fig. 1).
	See prior art rejection of claim 1 for obviousness and reasons to combine.
	Additionally, Das fails to disclose the ground interface assembly comprising a movable component having a displacement corresponding to a load carried by the tracked vehicle; and that the load sensor is a displacement sensor operable to sense the displacement of the movable component. However, Das does disclose sensing load of the vehicle (0033). Furthermore, Takeda teaches a vehicle, including:
the ground interface assembly comprising a movable component having a displacement corresponding to a load carried by the tracked vehicle (0014 a working machine comprises a lifting unit for lifting a load; a displacement detection unit for detecting displacement of the lifting unit; an actuator for driving the lifting unit; and a measurement unit for measuring the output value and input value of the actuator; and further comprises a load weight calculating means having a load weight calculation table defining the correlations among the output value or input value of the actuator, the displacement of the lifting unit, and the load weight; that acquires, during operation of the lifting unit, the displacement from the displacement detecting device and the output value or input value from the measurement device; and that calculates the load weight referring to said load weight calculation table, based on said displacement acquired from said displacement detecting device and said output value or input value acquired from said measurement device); and 
that the load sensor is a displacement sensor operable to sense the displacement of the movable component (0014 a working machine comprises a lifting unit for lifting a load; a displacement detection unit for detecting displacement of the lifting unit; an actuator for driving the lifting unit; and a measurement unit for measuring the output value and input value of the actuator; and further comprises a load weight calculating means having a load weight calculation table defining the correlations among the output value or input value of the actuator, the displacement of the lifting unit, and the load weight; that acquires, during operation of the lifting unit, the displacement from the displacement detecting device and the output value or input value from the measurement device; and that calculates the load weight referring to said load weight calculation table, based on said displacement acquired from said displacement detecting device and said output value or input value acquired from said measurement device).
	See prior art rejection of claim 8 for obviousness and reasons to combine.

Claim 14
Das fails to disclose wherein the sensor array further comprises a temperature sensor operable to sense the ambient temperature. However, Das does disclose sensing temperature (0033). Furthermore, Boily teaches wherein the sensor array further comprises a temperature sensor operable to sense the ambient temperature (0164, 0181).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 15
Das discloses wherein the control assembly is further configured to determine the hazard parameter based in part upon the load (0033 controllers, 0009 Each field object captures values of the real-time operational parameters associated with the field object. Based on the values of the real-time operational parameters, the value of the risk factor of the potential hazard is determined. The real-time operational parameters include temperature, pressure, level, speed, velocity, load, etc). Das fails to disclose wherein the control assembly is further configured to: determine a load of the tracked vehicle based upon the displacement. However, Das does disclose sensing load of the vehicle (0033). Furthermore, Takeda teaches a vehicle wherein the control assembly is further configured to: determine a load of the tracked vehicle based upon the displacement (0014 a working machine comprises a lifting unit for lifting a load; a displacement detection unit for detecting displacement of the lifting unit; an actuator for driving the lifting unit; and a measurement unit for measuring the output value and input value of the actuator; and further comprises a load weight calculating means having a load weight calculation table defining the correlations among the output value or input value of the actuator, the displacement of the lifting unit, and the load weight; that acquires, during operation of the lifting unit, the displacement from the displacement detecting device and the output value or input value from the measurement device; and that calculates the load weight referring to said load weight calculation table, based on said displacement acquired from said displacement detecting device and said output value or input value acquired from said measurement device).
	See prior art rejection of claim 8 for obviousness and reasons to combine.

Claim 16
Das fails to disclose wherein the ground interface assembly comprises the movable component. However, Das does disclose sensing load of the vehicle (0033). Furthermore, Takeda teaches wherein the ground interface assembly comprises the movable component (0014, 0015, Fig. 1).
	See prior art rejection of claim 8 for obviousness and reasons to combine.

Claim 17
Das fails to disclose wherein the ground interface assembly further comprises: an undercarriage frame; and a mid-roller carrier movably mounted to the undercarriage frame, the mid-roller carrier comprising the movable component. However, Das does disclose a ground interface assembly (Fig. 3B). Furthermore, Boily teaches: wherein the ground interface assembly further comprises: an undercarriage frame (Fig. 1); and a mid-roller carrier movably mounted to the undercarriage frame, the mid-roller carrier comprising the movable component (Fig. 1).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 20
Das fails to disclose wherein the hazard parameter is an estimated track temperature of the track; wherein the threshold parameter is a threshold track temperature; and wherein the action is performed in response to the estimated track temperature exceeding the threshold track temperature. However, Das does disclose temperature as a sensed parameter (0009). Furthermore, Boily teaches:
wherein the hazard parameter is an estimated track temperature (0164 sensor 92 is operable to sense a temperature or other physical characteristic of the track 22 that can be used to assess whether a blowout event is impending); 
wherein the threshold parameter is a threshold temperature (0181 “danger condition” may be defined by a temperature range including all temperatures above the blowout temperature TB. Although three possible conditions were described (e.g., accepted, caution and danger), in some cases, more or less conditions may be identified.); and 
wherein the action is performed in response to the estimated track temperature exceeding the threshold temperature (0182 if the processing apparatus 96 establishes that the traction lugs 581-58T are in the “danger condition” as defined above, the signal issued by the processing apparatus 96 may control the engine of the vehicle 10 or any other component of the powertrain to slow down the vehicle 10.)
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Das in view of Boily and Takeda, in further view of US20160363525 ("Friedersdorf").

Claim 18
Das fails to disclose wherein the load sensor comprises an inductive position sensor. However, Das does disclose a load sensor (0033). Furthermore, Friedersdorf teaches wherein the load sensor comprises an inductive position sensor (0081 Displacement and load may be detected as example by linear variable differential transformer, inductive position sensors, strain gage based load cells, and hydraulic or pneumatic pressure gages).
	Das and Friedersdorf both disclose load sensors, and the one of ordinary skill in the art would have understood the advantages of using any of the various types of load sensors described in Friedersdorf in the invention in Das. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Das to include the teaching of Friedersdorf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Das and Friedersdorf would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the load sensor comprises an inductive position sensor.

Claim 19
Das fails to disclose wherein the load sensor comprises a strain gauge. However, Das does disclose a load sensor (0033). Furthermore, Friedersdorf teaches wherein the load sensor comprises a strain gauge (0081 Displacement and load may be detected as example by linear variable differential transformer, inductive position sensors, strain gage based load cells, and hydraulic or pneumatic pressure gages).
	See prior art rejection of claim 18 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663